     Case 2:20-cv-01933-TLN-KJN Document 16 Filed 12/07/20 Page 1 of 2


 1 ALEX HERNAEZ (SBN 201441)
   AHernaez@foxrothschild.com
 2
   BRIAN CASILLAS (SBN 303528)
 3 BCasillas@foxrothschild.com
   FOX ROTHSCHILD LLP
 4
   345 California Street, Suite 2200
 5 San Francisco, California 94104
   Tel: 415.364.5540
 6
   Facsimile: 415.391.4436
 7
 8 Attorneys for Defendant,
 9 STONELEDGE FURNITURE LLC
   (erroneously sued as Ashley Home Store
10 Warehouse, Inc.)
11
                        UNITED STATES DISTRICT COURT
12
                      EASTERN DISTRICT OF CALIFORNIA
13
14 JAMIE GRACE,                            CASE NO: 2:20-CV-01933-TLN-KJN
15
     Plaintiff,                            ORDER RE JOINT STIPULATION
16                                         TO STAY ACTION PENDING
17 vs.                                     BINDING ARBITRATION

18 ASHLEY HOME STORE                       Complaint Filed: July 15, 2020
19 WAREHOUSE, INC.; JORDAN                 Removal Filed: September 25, 2020
   MCKENZIE; and DOES 1 through 20         Trial Date: None set
20 inclusive,
21
     Defendants.
22
23
24
25
26
27
28
                                         1
                                       ORDER
     Case 2:20-cv-01933-TLN-KJN Document 16 Filed 12/07/20 Page 2 of 2


1                                            ORDER
2         Pursuant to the Parties’ stipulation and good cause appearing, the Court
3 hereby orders as follows:
4         1.    This Action, Jamie Grace v. Ashley Home Store Warehouse, Inc., et al.,
5               shall be referred to binding arbitration pursuant to the Arbitration
6               Agreement;
7         2.    All deadlines, case management conferences, and hearings shall be
8               taken off calendar; and
9         3.    This Action shall be stayed pending binding arbitration.
10
11 IT IS SO ORDERED.
12
13
     Dated: December 4, 2020
14                                                    Troy L. Nunley
                                                      United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
                                          ORDER
